Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: Independent claim 1 distinguishes over all of the prior art including the formerly applied prior art in view of recitation of the particular recited structural relationship of methacrylic acid extraction tower, water separation tower, acetic acid separation tower, and heavies separation tower and respective feeds, inputs or inlets and outlets thereof. Arguments pertaining to the claims of the instant application and claims of co-pending ‘278 being structurally distinguishable is also persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
JWD
02/17/2021
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778